Van Brunt, P. J.:
The complaint alleged two causes of action. The answer positively denied some of the allegations in the complaint and denied others upon information and belief, and also set up an affirmative defense. This answer was, upon a motion being made, stricken out by the court as sham, by what authority we are unable to discover, as it is a well-settled rule that an answer raising the general issue *192• cannot be stricken out as sham. Leave to amend, however, having been given, the defendants did no.t appeal, hut served an amended .answer, also raising the general issue and setting up some new matter. This answer was returned by the plaintiff’s attorney as not ■ complying with the order allowing the amendment. Whereupon this motion was made to compel the acceptance of the answer. We ■think the motion should have been granted. The defendants had .availed themselves of no more than their right to answer in the form prescribed by the Code and it was not for the plaintiff’s .attorney .to determine as to whether the answer should be received ■or not. If it was not in accordance with the leave given, his .remedy was to move to strike it out as not complying with the • order. We think, however, upon the facts of the case that in any ■event the defendants should he allowed to serve the answer and to-present the issues raised, which they were improperly prevented from presenting by the order which had been made striking out the ..answer as sham.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Patterson, O’Brien, Ingraham and Hatch, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and .motion granted, with ten dollars costs.